Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bendlin et al. (US 2018/0110041 A1)

	Regarding claim 5, Bendlin discloses an OFDMA-Based multiplexing of uplink control information comprising the features:
	a terminal device [Bendlin: see Figures 1 & 12 and section 0020] comprising: 
coding circuitry configured to map coded bits for an uplink shared channel (UL-SCH) and a first sequence to a set of elements [Bendlin: see Figure 2 and sections 0026 and 
transmission circuitry configured to transmit a physical uplink shared channel (PUSCH) [Bendlin: see Figure 2 and section 0020, sections 0026 – 0028, sections 0032 – 0033 & Figures 3 - 4 and sections 0034 – 0035; see also Figure 12 and section 0051, section 0057, & section 0067; see also section 0088], 
wherein one of the elements is identified by a subcarrier index for the PUSCH and an OFDM symbol index for the PUSCH [Bendlin: see sections 0028 – 0029 & Figure 4 and section 0036 – 0038; see also section 0018; UCI and uplink data are mapped to resource elements (REs) identified by subcarrier index and ofdm symbol index], and 
whether the first sequence is mapped avoiding a predetermined set of elements is given at least based on a number of HARQ-ACK bits mapped on the PUSCH [Bendlin: see Figure 2 and sections 0026 – 0028, sections 0032 – 0033 & Figures 3 - 4 and sections 0034 – 0035; different resources are reserved for data/CQI, DMRS rank indication, HARQ, and SRS (Figure 2). HARQ may be transmitted, on a set of resources that is reserved for HARQ, on OFDM symbols which also contain DMRS REs (section 0028). Furthermore, a mapping scheme is used to map the UCI (e.g. HARQ) to the reserved REs whenever the number of modulated UCI symbols of a specific kind (e.g. RI or HARQ) is less than the number of reserved REs (section 0035). The actual number of REs used for UCI transmission is determined by the UE. The UE maps the modulated rank indicator bits to the respective resources. Next, the UE maps the modulated CQI bits to the remaining resource before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI. Lastly, the UE maps the modulated HARQ 

Regarding claim 6, Bendlin further discloses the features comprising:
the terminal device according to claim 5, wherein the coded bits for the UL-SCH are mapped to the predetermined set of elements [Bendlin: see Figure 2 and sections 0026 – 0028, sections 0032 – 0033 & Figures 3 - 4 and sections 0034 – 0035; different resources are reserved for data/CQI, DMRS rank indication, HARQ, and SRS (Figure 2). HARQ may be transmitted, on a set of resources that is reserved for HARQ, on OFDM symbols which also contain DMRS REs (section 0028). The UE maps the modulated rank indicator bits to the respective resources. Next, the UE maps the modulated CQI bits to the remaining resource before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI. Lastly, the UE maps the modulated HARQ transmission potentially puncturing CQI and/or UL-SCH symbols (section 0032)]. 

Regarding claim 7, Bendlin discloses an OFDMA-Based multiplexing of uplink control information comprising the features:
a communication method for a terminal apparatus, the communication method comprising: 
mapping coded bits for an uplink shared channel (UL-SCH) and a first sequence to a set of elements [Bendlin: see Figure 2 and sections 0026 – 0028, sections 0032 – and 
transmitting a physical uplink shared channel (PUSCH) [Bendlin: see Figure 2 and section 0020, sections 0026 – 0028, sections 0032 – 0033 & Figures 3 - 4 and sections 0034 – 0035], 
wherein one of the elements is identified by a subcarrier index for the PUSCH and an OFDM symbol index for the PUSCH [Bendlin: see sections 0028 – 0029 & Figure 4 and section 0036 – 0038; see also section 0018; UCI and uplink data are mapped to resource elements (REs) identified by subcarrier index and ofdm symbol index], and 
whether the first sequence is mapped avoiding a predetermined set of elements is given at least based on a number of HARQ-ACK bits mapped on the PUSCH [Bendlin: see Figure 2 and sections 0026 – 0028, sections 0032 – 0033 & Figures 3 - 4 and sections 0034 – 0035; different resources are reserved for data/CQI, DMRS rank indication, HARQ, and SRS (Figure 2). HARQ may be transmitted, on a set of resources that is reserved for HARQ, on OFDM symbols which also contain DMRS REs (section 0028). Furthermore, a mapping scheme is used to map the UCI (e.g. HARQ) to the reserved REs whenever the number of modulated UCI symbols of a specific kind (e.g. RI or HARQ) is less than the number of reserved REs (section 0035). The actual number of REs used for UCI transmission is determined by the UE. The UE maps the modulated rank indicator bits to the respective resources. Next, the UE maps the modulated CQI bits to the remaining resource before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI. Lastly, the UE maps the modulated HARQ transmission potentially puncturing CQI and/or UL-SCH symbols (section 0032). 

Regarding claim 8, Bendlin further discloses the features comprising:
the communication method according to claim 7, wherein the coded bits for the UL-SCH are mapped to the predetermined set of elements [Bendlin: see Figure 2 and sections 0026 – 0028, sections 0032 – 0033 & Figures 3 - 4 and sections 0034 – 0035; different resources are reserved for data/CQI, DMRS rank indication, HARQ, and SRS (Figure 2). HARQ may be transmitted, on a set of resources that is reserved for HARQ, on OFDM symbols which also contain DMRS REs (section 0028). The UE maps the modulated rank indicator bits to the respective resources. Next, the UE maps the modulated CQI bits to the remaining resource before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI. Lastly, the UE maps the modulated HARQ transmission potentially puncturing CQI and/or UL-SCH symbols (section 0032)]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473